Citation Nr: 1108248	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-00 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for pseudofolliculitis barbae.

4.  Entitlement to service connection for bilateral pes planus.

5.  Entitlement to service connection for warts on fingers of both hands.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from December 1983 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 and a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the above claims.

The issues of service connection for a left knee disability, pseudofolliculitis barbae, bilateral pes planus, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 2008, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, requested that the claim for entitlement to service connection for a right knee disability be withdrawn.

2.  There is no competent evidence of record showing that the Veteran currently suffers from warts on fingers of both hands.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the claim of entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for entitlement to service connection for warts on fingers of both hands have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the September 2008 Form 646, the Veteran's representative stated that the Veteran wished to withdraw his claim for entitlement to service connection for a right knee disability and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for a right knee disability and this claim is dismissed.

II.  Service connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Based on a careful review of the record, the Board finds that the competent medical evidence of record does not demonstrate that the Veteran currently suffers from warts.  While the evidence shows that the Veteran was treated for warts on his hand during service, the Veteran's separation examination and post-service VA treatment records were silent for any treatment or findings of warts.  In addition, the Veteran has not claimed that he currently suffers from warts.  As was stated earlier, current disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225.  Further, there is no evidence that the Veteran had the claimed disability at any time from when he first filed his claim for service connection in August 2006.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, in the absence of evidence of a current disability, the preponderance of evidence is against service connection for warts on fingers of both hands and the claim is denied.  38 U.S.C.A. § 5107(b).

III.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant substantially compliant pre-adjudication notice by a letter dated in February 2007.

VA has obtained service treatment records and assisted the appellant in obtaining evidence.  In this case, VA need not obtain an examination as the evidentiary record does not show that the Veteran currently suffers from warts.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

The appeal on the claim of entitlement to service connection for a right knee disability is dismissed.

Service connection for warts on fingers of both hands is denied.


REMAND

Following a careful review of the claims record, the Board finds that VA examinations are necessary to decide the remainder of the claims on appeal.  

Regarding the claim for pes planus, the Veteran was diagnosed as having pes planus during service in a July 1989 annual medical examination.  On separation examination in October 1991, there was no finding that the Veteran had pes planus or any abnormality of the feet and the Veteran did not indicate such on his Report of Medical History.  Following service, the Veteran was noted to have fallen arches during private treatment in March 2008 for which he used inserts.  Given the medical evidence of record, a VA medical opinion is necessary in order to determine if the Veteran's fallen arches, noted post-service, are related to his inservice diagnosis of pes planus.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  

Service treatment records show that the Veteran was diagnosed as having pseudofolliculitis barbae (PFB) during service.  See Service treatment records dated September 1984, December 1984, May 1985, and April 1986.  On separation examination in October 1991, there was no finding that the Veteran had PFB or any abnormality of the skin and the Veteran did not indicate such on his report of medical history.  While post-service medical treatment records are silent for any treatment of PFB or a skin disorder, the Veteran asserts that he still suffers from this condition.  The Veteran is competent to report that he currently has a skin disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the service treatment records and the Veteran's lay statements as to the existence of a current skin disability, an examination is necessary in this case in order to determine the nature and etiology of the Veteran's claimed PFB.  38 C.F.R. § 3.159(c)(4).  

In connection to the claims for left knee disability and hypertension, the Veteran was afforded VA examinations in August 2006 and May 2007.  The Board, however, finds these examinations inadequate.  Regarding the issue of hypertension, the May 2007 examiner diagnosed longstanding hypertension, but did not provide an opinion as to etiology.  In addition, there is no indication that the examiner reviewed the claims file, which shows that the Veteran had the following elevated blood pressure readings during service: 134/94 in December 1984, 150/96 in August 1988, 130/70 in September 1988, 130/84 in July 1989, and 130/80 in October 1991.  

Following the May 2007 examination, post-service private treatment records were associated with the claims file showing that the February 2008 treatment record stated that the Veteran's hypertension was first diagnosed 3 years before.  In light of the evidence of record and the inadequate VA medical opinion, the Veteran should be afforded another VA examination to obtain a medical opinion based on a review of the claims file to determine the nature and etiology of his hypertension and to determine whether the Veteran's hypertension began inservice with special consideration of the inservice elevated blood pressure readings.  Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); Barr, 21 Vet. App. 303.

During the May 2007 VA examination, the Veteran was diagnosed as having left knee traumatic residuals with degenerative joint disease.  In June 2007, the examiner opined that the Veteran's chondromalacia of the left knee most likely was not related to military service.  The examiner did not offer any support for the opinion provided and, therefore, the Board cannot consider and weigh it against other evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As such, a remand is required to correct this deficiency.

A VA medical opinion is also necessary to determine whether the Veteran's current left knee disability preexisted service and was aggravated during service.  The service treatment records contain treatment records from August 1973 showing that when the Veteran was 9 years old, he was struck by a car and was treated, among other things, for a fractured tibia and fibula of the left leg.  On entrance examination in August 1983, the Veteran's lower extremities were found to be normal.  The Veteran indicated on his Report of Medical History that he did have broken bones.  Prior to service in September 1983, the Veteran reported having a previous fracture of the left leg when he was 9 years old and that he had no difficulty since then in activities and running.  Physical examination revealed a well-healed scar and slight bony irregularity of the tibia.  He was diagnosed as having an open tibia and fibula fracture of the left leg that was healed.  

During service, the Veteran was treated in October 1984 for complaints of crepitus, stiffness, and post-exercise pain in the left knee.  It was noted that he fractured his tibia when he was 9 years old.  He was found to have a history of pain and stiffness of the left knee.  A December 1984 x-ray showed no significant soft tissue abnormality of the left knee.  In October 1986, the Veteran injured his left knee when he tripped and fell on a curb while pursuing a suspect.  He was diagnosed as having a left knee contusion.  

For purposes of service connection pursuant to § 1110, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

In light of the Veteran's medical history regarding the left leg, a VA medical opinion should be obtained to determine whether the Veteran's current left knee disability pre-existed service and whether it was incurred in or aggravated during service.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the Veteran's post-service fallen arches.  The claims file must be made available to the examiner for review prior to the examination.  

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran's fallen arches had their onset during active service or are related to any in-service disease or injury, including the July 1989 inservice diagnosis of pes planus.  

All necessary tests should be performed and a detailed rationale for any opinion expressed should be provided.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the Veteran's PFB.  The claims file must be made available to the examiner for review prior to the examination.  

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran's claimed PFB had its onset during active service or is related to any in-service disease or injury.  

All necessary tests should be performed and a detailed rationale for any opinion expressed should be provided.

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the Veteran's hypertension.  The claims file must be made available to the examiner for review prior to the examination.  

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran's claimed hypertension had its onset during active service or within one year after separation from service, or is related to any in-service disease or injury.  

All necessary tests should be performed and a detailed rationale for any opinion expressed should be provided.

4.  Schedule the Veteran for an appropriate VA examination to determine whether the current nature and likely etiology of his left knee disability.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner should answer the following questions: 

(a) Does the evidence of record clearly and unmistakably show that the Veteran had a left knee disability that existed prior to his entry onto active duty?  In making this determination, the examiner is specifically asked to comment on the Veteran's preservice fracture of the left tibia and fibula.

(b) If the answer is yes, does the evidence clearly and unmistakably show that the preexisting condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the current left knee disability had its onset during active service or within one year after separation from service, or is related to any in-service disease or injury?

A rationale for all opinions expressed should be provided.  

5.  Then, readjudicate the claims on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  The examination obtained on remand should be carefully reviewed and returned to the VA examiner if found to be inadequate or unclear.  If the decision with respect to the claims remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


